Offense, the unlawful transportation of intoxicating liquor; penalty, three years.
No notice of appeal appears in the transcript and without it this Court is without jurisdiction. Art. 827, Vernon's C. C. P., 1925, and authorities collated under said article. See also Hill v. State, 300 S.W. 70; Sandoval v. State, 293 S.W. 168. Nor does any sentence appear in the record. The omission of either of these requires a dismissal of this appeal and it is accordingly so ordered.
Appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.